Title: From James Madison to John Graham, 2 September 1809
From: Madison, James
To: Graham, John


Dear SirMontpellier Sepr. 2. 1809
I now return you the Copy of Clarke agst. Wilkinson, with my thanks for your attention in forwarding it. I have not had time to do more than to turn over a few casual pages; but having just recd. another Copy, it is unnecessary to detain that belonging to the office.

I return also the letters recd. by yesterday’s mail. Would it not be proper to let Mr. Rodney have the contents of that from Judge Sprigg? The information given by Mr. Grymes deserves attention, and the ideas suggested by him seem to be proper. If Mr. Smith should not be in Washington, it may be well for you to communicate with Mr. Gallatin on the subject, who may perhaps see occasion to remodel his instructions to the Collectors. If those from the Dept. of State require revisal, Mr. S. will of course attend to it. It will be at least expedient, so to frame the pardons as to throw the costs from the U. S. on those whose gainful violations of the law, can so well bear it. I think also that either thro’ Govr. Claiborne, or directly thro’ the Consuls in Cuba, or rather thro’ both, it ought [to] be made known there, that a voluntary or collusive subserviency in our vessels, to the importations in question, will not escape the penalties of the law.
Be so good as to send me a copy of the Acts of the last Session. I forgot to bring one with me and have felt the want of it in several instances. Be assured of my sincere esteem & best wishes
James Madison
